DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-2, 5-6,9-12, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. ( CN 106950763 A Published on 07/14/2017 hereinafter Qin).
Regarding claim 1, Qin discloses, in Fig.4, a flexible display device (101), comprising: a color filter substrate (7;Fig.4); an array substrate (1;Fig.4) attached with the color filter substrate (7), wherein one end of the array substrate (right end of 1) is provided with a first array-substrate pad (141;Fig.4), a second array-substrate pad (3;Fig.5), and a via hole (13 and 14); the first array-substrate pad is disposed on a surface of the array substrate facing the color filter substrate (see 141 disposed on top surface of 1 which faces 7), and the first array-substrate pad is attached to the color filter substrate ( 141 is attached to 7 through 6 and 1); the second array-
Regarding claim 2 and 12, Qin discloses wherein the flexible-circuit-board pad is electrically connected with the second array-substrate pad by an attachment method (42 is tied to 3).  

Regarding claim 5 and 15, Qin discloses   wherein relative to a position of the via hole, an extension direction of the first array-substrate pad is identical with an extension direction of the second array-substrate pad( left side of 141 on the left of 14 extends to the left while 3 extends to the left; see Fig.5).   
Regarding claim 6 and 16, Qin discloses wherein relative to a position of the via hole, an extension direction of the first array-substrate pad is opposite to an extension direction of the second array-substrate pad ( right side of 141 on the right of 14 extends to the right while 3 extends to the left; see Fig.5).  

Regarding claim 9, Qin discloses, in Fig.4, a flexible display device (101), comprising: a color filter substrate (7;Fig.4); an array substrate (1;Fig.4) attached with the color filter substrate (7), wherein one end of the array substrate (right end of 1) is provided with a first array-
Regarding claim 10, Qin discloses wherein the first array-substrate pad is attached to the color filter substrate (7 is attached to 1).
Regarding claim 11, Qin discloses   wherein one end of the flexible circuit board (4) is attached to the array substrate (1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. ( CN 106950763 A Published on 07/14/2017 hereinafter Qin), as applied to claim 2 and 12above, and further in view of Kim (US 2014/03555226A1).
	Regarding claim 3 and 13, Qin fails to specifically disclose wherein the flexible-circuit-board pad is electrically connected with the second array-substrate pad by an anisotropic conductive film, using an attachment method.  
	Kim discloses, in Fig.4, wherein the a first pad (370 of 350) is electrically connected with the second array-substrate pad (340 and 360) by an anisotropic conductive film (320), using an attachment method.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kim with the pads of Qin in order to provide a strong adhesive force between two electrical component pads while maintaining electrical conductivity.
Claim (s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. ( CN 106950763 A Published on 07/14/2017 hereinafter Qin), as applied to claim 1 and 11 above, and further in view of Holec et al. (US 8007286 B1).

Regarding claim 4 and 14, Qin fails to specifically disclose, wherein the flexible-circuit-board pad is electrically connected with the second array-substrate pad by a wire bonding method.  
Holec discloses, in Fig.5, wherein a first pad (7) of a circuit board (16) is electrically connected with the second substrate pad (pad 8 of bottom board 12) by a wire bonding method (welding).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kim with the pads of Qin in order to provide a strong mechanical connection between two substrates while maintaining electrical conductivity.
Claim (s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. ( CN 106950763 A Published on 07/14/2017 hereinafter Qin), as applied to claim 1 and 9 above, and further in view of Ochi et al. (US 2019/03122230 A1 hereinafter Ochi).
Regarding claim 7 and 17, Qin fails to specifically disclose, wherein the color filter substrate and the array substrate are made of a flexible organic material.  
Ochi discloses a color filter substrate made of a flexible organic material (para 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ochi to modify the color filter substrate and array substrate in order to provide a substrate layer with good electrical insulation properties. 
Regarding claim 8 and 18, Qin fails to specifically disclose polyimide material.
Ochi discloses a polyimide material (para 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ochi to modify the color filter 


	
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Kuo (US7443686 B2) Dahringer (US5107330) and Calabro (US4408220).
Kuo discloses a heat spreader on a printed circuit board with an elastic member.
Dahringer discloses a heat sink design over an electronic component that connects to a heat sink.
Calabro discloses a heat sink clip over a IC package.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 



/PETE T LEE/Primary Examiner, Art Unit 2848